Title: To Benjamin Franklin from Isaac Norris, 8 October 1759
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend B Franklin
Pensylva Octobr 8th. 1759
I have been recovering slowly from a Tedious lurking Fever for some Time tho I do not venture to go much abroad. The frequent bile I have lately been subject to made me think it my Duty to request the Electors of this County to chuse some other person in my stead but tho’ I thot it very reasonable under my present Circumstances I have not been able to prevail and can therefore stand more excused if my ill health should oblige me to discharge my Duty to the publick with more Interruptions than I could wish or desire. I write this chiefly to inclose two Bills of Exchange via Leverpoole and intend to make the publick Business the Subject of a Letter independant of my private Affairs. I shall only add to the trouble I gave you in my last of the 25 Septr. that as I then wrote for a quantity of the best Bark to be joined to a small Quantity of Family Medicines I think it cannot be less than Two pounds which I would have in Powder as they have their Sieves and Utensils better than we have them here. I believe the Electors have gone generally for the Old Members tho’ I have not heard from some of the Back Counties. I am &c.
I N

I am just told that J Hamilton is arrived in a Packet at N.Y. with a Commission for this Government—not much credited. A Law has passed to authorize the Agent to receive any Mony which has been given by the Parliament for this Province. The Clerk informs me he has sent it under the G[reat] Seal—with the other Laws.


3d Bill Jno Hunter on Mr. Thomlinson & Co N 1492.
£500.
  
  
  


  ditto on ditto 1493.
500.







£1000
  —
  —


2d Bill Joshua Howell on Wm. and Richard Baker N 2001 payable to Wm. Henderson endorsed payable to me.
}
  200
  —
  —


Via Liverpoole
B F receivd this Akd. Febry. 1760

